Case 2:19-cv-05199-GRB-AYS Document 14 Filed 02/03/20 Page 1 of 1 PageID #: 37




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------x
 ELIJAH SCHIMKEWITSCH,

                                Plaintiff,                        19-cv-5199 (SJF)(AYS)

             -against-

                                                                  NOTICE OF MOTION
 NEW YORK INSTITUTE OF TECHNOLOGY,

                                Defendant.
 -------------------------------------------------------------x


        PLEASE TAKE NOTICE that upon Defendant New York Institute of Technology’s

(“NYIT”) Memorandum of Law in Support of its Motion to Dismiss the Complaint, the

Affirmation of Douglas P. Catalano, Esq., and the exhibit attached thereto, NYIT will move this

Court, before the Honorable Sandra J. Feuerstein, at 100 Federal Plaza, Central Islip, New York

11722, on a date and time to be designated by the Court, for an order dismissing Plaintiff’s

Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure and granting such

other and further relief as the Court may deem just and proper.

Dated: November 13, 2019
       New York, New York
                                                              Respectfully submitted,

                                                              CLIFTON BUDD & DeMARIA, LLP
                                                              Attorneys for Defendant New York Institute
                                                              of Technology

                                                              By: ______________________________
                                                                    Douglas P. Catalano
                                                                    Stefanie R. Toren
                                                                    Stephen P. Pischl
                                                                    The Empire State Building
                                                                    350 Fifth Avenue, 61st Floor
                                                                    New York, New York 10118
                                                                    (212) 687-7410
